Title: To John Adams from James Sullivan, 23 July 1789
From: Sullivan, James
To: Adams, John



Sir
Boston 23d July 1789

I have to acknowledge the honor of receiving your Letter dated the 14th July. as to the subject respecting an opposition to the constitution of the United States, there are no doubt men in every society whose desperate fortunes render them alike Enemies to all government, but the people with very few execptions, and these by no means important consider the government of the United States as the palladium of their Liberty and a system which at all events is to be supported. there are in it imprefections which we all wish to have cured and hope that Wisdom and Experience will point us to the remedy—that matter of trial by juries I must always repeat is a matter of consequence with me. but should the Executive Legislative and Judicial powers be properly balanced the security of trial by Jury would grow out of that balance naturally. if there is an objection against that balance of power in the minds of the people of this Country, it has arisen from from the Exorbitant power of the Crown while we were a part of the British Empire. perhaps as we had no representative in Parliament the reasoning is wrong to conclude that an Executive power here possessing the same perogatives as a King there did would be dangerous to us, but will not time and reasoning bring all right?
we are a young nation; and government that the several separate powers will gain strength from time to time as the Limbs in an animal gain strength and proportion by age, and not there will see a period (God give it soon) when the Constitution of the United States will arrive at compleat perfection and will after that begin in  time like that of other Countries  decline: but in the mean time every aid will be given by the patriots which can be applied without convulsing the whole frame. perhaps in this moment when such an intire confidence is placed by the people in the men at the head of Govenment many masterly and Effucious strokes may be given to insert in some measure the equlibrium wanting
We have nothing new here all is peace quietness & patient Expectation for blessings which no form of Govenrment can bestow.
I am Sir with Sincere / friendship to you & your Lady / To whom pray present my Compts. / Your most obedient Humble / Servant

Ja SullivanThis Days paper is inclosed tomorrows I have ordered to be thrown into the mail